     Case 2:20-cv-07022-JDE Document 30 Filed 07/29/21 Page 1 of 1 Page ID #:1175




 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11   GODREY YVETTE RUFFIN-                  )   No. 2:20-cv-07022-JDE
                                            )
     SANDERS,                               )
12                                          )   ORDER AWARDING ATTORNEY
13                     Plaintiff,           )
                                                FEES UNDER THE EQUAL
                                            )
14                v.                        )   ACCESS TO JUSTICE ACT,
                                            )   PURSUANT TO 28 U.S.C. § 2412(d)
     KILOLO KAJAKAZ, Acting                 )
15                                          )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,       )
16                                              U.S.C. § 1920
                                            )
                       Defendant.           )
17
18
           Based upon the parties’ Stipulation (Dkt. 29), IT IS ORDERED that
19
     Plaintiff shall be awarded attorney’s fees and expenses of $7,380 under 28
20
21   U.S.C. § 2412(d) and costs of $400 under 28 U.S.C. § 1920, subject to the

22   terms of the above-referenced Stipulation.

23
     Dated: July 29, 2021
24
                                                  ______________________________
25                                                JOHN D. EARLY
26                                                United States Magistrate Judge
27
28
